Citation Nr: 1550863	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 10 percent for left upper extremity peripheral neuropathy prior to June 11, 2011, in excess of 20 percent from June 11, 2011 to February 11, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to a disability evaluation in excess of 30 percent for right upper extremity peripheral neuropathy prior to February 11, 2015, and in excess of 50 percent thereafter.  

3.  Entitlement to a disability evaluation in excess of 40 percent for right lower extremity peripheral neuropathy prior to February 11, 2015, and in excess of 60 percent thereafter.  

4.  Entitlement to a disability evaluation in excess of 40 percent for left lower extremity peripheral neuropathy prior to February 11, 2015, and in excess of 60 percent thereafter.  

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1970 to March 1974.   

As it relates to the issues of increased evaluations for right and left upper and lower extremity peripheral neuropathy, this matter originally came before the Board of Veterans' Appeals (Board) on appeal  from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio. 

Actions taken by the RO in subsequent rating determinations resulted in the Board listing the issues as such on the title page of this decision.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.  

As it relates to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only, the RO, in an April 2005 rating determination, denied entitlement to automobile and adaptive equipment or adaptive equipment only.  Thereafter, the Veteran filed a notice of disagreement with this denial in October 2005.  To date, a statement of the case has not been issued.  This matter must be remanded for the issuance of a statement of the case.  

The issue of entitlement to automobile and adaptive equipment or adaptive equipment only is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Prior to January 13, 2010, the Veteran's left upper extremity neuropathy resulted in moderate incomplete paralysis, with severe incomplete paralysis being demonstrated thereafter; at no time has complete paralysis of the left upper extremity been demonstrated.

2.  Prior to January 13, 2010, the Veteran's right upper extremity neuropathy resulted in no more than moderate incomplete paralysis, with severe incomplete paralysis being demonstrated thereafter; at no time has complete paralysis of the right upper extremity been demonstrated.

3.  The Veteran's left lower extremity neuropathy has been shown to cause severe incomplete partial paralysis throughout the entire appeal period.  

4.  The Veteran's right lower extremity neuropathy has been shown to cause severe incomplete partial paralysis throughout the entire appeal period.  





CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation from May 8, 2007 to January 13, 2010, and for a 40 percent disability evaluation from January 13, 2010, but no higher, for left upper extremity neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2015).

2.  The criteria for an evaluation in excess of 30 percent prior to January 13, 2010 for right upper extremity neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8514, 8515, 8516 (2015).

3.  The criteria for a 50 percent disability evaluation, but no higher, from January 13, 2010, for right upper extremity neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2015).

4.  The criteria for a 60 percent disability rating, but no higher, for right lower extremity neuropathy from May 8, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a 60 percent disability rating, but no higher, for left lower extremity neuropathy from May 8, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims for increased disability evaluations, the Board observes that in a June 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  This letter, along with a September 2008 letter, also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, VA and non-VA, have been obtained and associated with the record.  No other relevant records have been identified. 

The Veteran was afforded VA examinations in August 2007, June 2011, and February 2015.  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  As noted above, he also appeared at a hearing before the undersigned in August 2015.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Under DC 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity warrants a 20 percent rating.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  Severe incomplete paralysis of the radial nerve in the minor extremity warrants a 40 percent rating, and the same in the major extremity warrants a 50 percent rating.  Complete paralysis of the radial nerve in the minor extremity warrants a 60 percent rating, and such warrants a maximum 70 percent rating in the major extremity.  Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip. (Total paralysis of the triceps occurs only as the greatest rarity). 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances; a 70 percent evaluation is warranted for the major extremity, while a 60 percent is warranted for the minor extremity.  Incomplete, severe paralysis warrants assignment of a 50 percent evaluation for the major extremity and a 40 percent evaluation for the minor extremity.  Incomplete, moderate paralysis warrants assignment of a 30 percent rating for a major extremity and a 20 percent evaluation for a minor extremity; and incomplete mild paralysis warrants assignment of a 10 percent evaluation for either upper extremity.  Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 8715 to neuralgia. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, complete paralysis, productive of the griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread fingers (or reverse), cannot adduct thumb, flexion of wrist weakened, is evaluated as 60 percent disabling for the major extremity and 50 percent disabling for the minor extremity.  Incomplete paralysis that is severe is evaluated as 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity; moderate, as 30 percent disabling for the major extremity and 20 percent for the minor; and mild, as 10 percent disabling for either the major or minor extremity. 

In accordance with his claim for increased disability evaluations, the Veteran was afforded a VA examination in August 2007.  At the time of the examination, the Veteran was noted to have been diagnosed with Charcot-Marie-Tooth disease  (CMT) in the 1980's.  He had progressive neuropathy in the upper and lower extremities.  He had now developed Charcot feet and was getting some foot deformity, aching, and pain.  The Veteran had neuropathic-type pain with some numbness, tingling, and funny feelings into his arms and into his legs.  He had difficulties with endurance, and prolonged standing and walking bothered him as well.  He used orthotics in his shoes and a cane in order to ambulate.  He was able to do his normal job but he had been having more and more difficulties with it because of endurance factors and the fact that he could not take his medications and work.  The Veteran could not do prolonged standing, walking, climbing, squatting, or crawling activities.  

Examination of the feet showed he had some Charcot deformity in the left foot with some pronation, deformity, and prominent medial arch.  The right foot did not show any obvious bony deformity.  Range of motion of the toes in both feet was within normal limits.  There was some pain and tenderness to palpation throughout palpation of both feet.  Repetitive use did not cause increasing aching pain, soreness, tenderness, or fatigability.  A diagnosis of Charcot feet was rendered.  

In a September 2007 letter, the Veteran's employer indicated that in the last few years, the Veteran's physical performance had declined significantly.  He noted that the Veteran had called in the morning on numerous occasions to tell him that his illness had kept him up all night and he was unable to come to work.  He noted that the Veteran had had to resort to the use of a cane to maintain his balance while standing/walking, and that it was difficult for him negotiate in the facility, which was not old and not at all handicapped unfriendly.  He stated that before the Veteran's disability increased it was no problem for him to walk anywhere in the facility and perform testing.  Now that was no longer the case and he strained to travel to the Engineering Lab, a total distance of approximately 100 feet.  He indicated that travel to field sites was now pretty much out of the question due to mobility difficulties and safety concerns, and that while the Veteran was still a valuable employee, his increasing physical disabilities reduced his on the job capability in comparison to the other engineers.

In an August 2008 letter, the Veteran reported that all of the physicians that had ever examined him noted that his case was very unusual due to the more degraded nature of his sensory nerves vis a vis his motor nerves.  He indicated that he had as much difficulty getting through each and every day as anyone with muscle atrophy or motor nerve damage. He reported that he used a walker and handicap facilities (as available) just like any disabled person, not due to strength issues but due to balance and orientation issues.  He also noted that his job duties had been vastly restricted by his employer because he could not perform normally in the hazardous environments where he worked.  

As to his arms and hands, the deterioration in his upper extremities was dramatic.  He stated that he could look at an object and take hold of it; however, his dexterity was vastly impaired and if he relaxed his concentration on what he was doing it was likely that he would drop whatever was in his hand because he did not sense the grip loosening.  He noted that during his compensation exam, he reported to the physician that his symptoms were increasing, with more severe and frequent episodes of pain and discomfort in his legs and feet, and that over the period of a week he would lose the equivalent of three night's sleep due to these increased symptoms.  He noted taking over the counter medications like Aleve and Tylenol and using a TENS unit for some of the stabbing/cutting kinds of pain.  He also used Capsaicin ointment for the burning/itching symptoms.  None of these measures eliminated the pain/discomfort, they only helped take the edge off of the more severe episodes.  

He also indicated that he had developed similar symptoms in his arms and shoulders, with a sunburn feeling over his left shoulder that was kind of like an itch you could not scratch and some occasional stinging sensations in both forearms. He reported that he was not able to take any of the prescribed medications for his symptoms as they made him dizzy and light headed and he could not work under their influence.  He stated that until such time as he could no longer work due to becoming 100 percent disabled, a pharmaceutical solution to his symptoms was out of the question.  He had to remain clear-headed on the job. 

The Veteran felt that incomplete paralysis was not a good litmus test for his condition.  He indicated that he was rapidly losing the ability to live a normal life, just as much as anyone with muscular atrophy or motor nerve damage.  He stated that every physician he had ever talked to about his condition, including the compensation examination physician, had told him the same thing, his condition will never improve, it may plateau for short or long periods of time, but it is a continually degrading process with no likelihood of improvement.  He noted that his condition had been previously determined to be permanent and there was no basis to reverse this determination.  

In his Janaury 2010 substantive appeal, the Veteran reported that his upper limbs continued to deteriorate.  He stated that his lower limbs were completely affected and that he could not walk without the aid of a walker.  He indicated that this significantly affected his work performance.  He stated that he could not take the medications for his conditions, as they drastically affected his work performance.  

VA treatment records associated with the record demonstrate complete loss of protective sensation in the lower extremities throughout 2011, including only 1+ reflexes in the upper extremities and absent reflexes in the lower extremities at the time of a January 2011 outpatient visit.  

At the time of a June 2011 VA examination, the Veteran reported that his peripheral neuropathy of the upper right and left extremities and lower right and left extremities had worsened.  He described an increase in the amount of problems he was having with his upper extremities, including his hands.  He reported increasing sensations of anesthesia with the right hand and the right forearm, which were now present daily on a constant and chronic basis, without precipitating or alleviating factors, sometimes associated with a very intense itching sensation to the bilateral upper extremities.  He also described fleeting paresthesias to the upper extremities, bilaterally, that would come and go throughout the course of the day without any precipitating or alleviating factors.  

As to the lower extremities, the Veteran reported that he had anesthesia from the hips down and that he was also experiencing dysesthesias in the way of sharp jabbing, sometimes jolting, pains to his lower legs and his feet which would occasionally wake him up at night and interrupt his sleep.  He also described constant paresthesias as well as dysesthesias and burning sensation to the lower extremities, which were also constant and chronic in nature and present daily.  The Veteran indicated that as it related to the lower extremities, he had to be more cognizant and think more in order for his lower extremities to move as he would like them to.  He stated that without concentrating sometimes he would stumble.  He used a quad cane for ambulation and had been using this for the past several years.

With regard to the upper extremities, the Veteran made note of some increased difficulty with fine motor movements.  He was an electronics engineer and sometimes worked with very fine small gauge wire and it was becoming increasingly more difficult for him to complete his job tasks but he was still employed full-time and able to complete his tasks at work.  The Veteran also reported that he was dropping things more easily, especially coins, and stated it was very difficult for him to pick up a coin individually between his index and his thumb off of a table.

The examiner noted that the Veteran had had EMG studies done which showed moderate to severe peripheral neuropathy of both the upper and lower extremities bilaterally.  The Veteran was noted to have been evaluated on multiple occasions by neurologists.

Physical examination revealed that the Veteran had extra-depth shoes and a brace at the ankle on his left foot.  He ambulated with a quad cane.  Monofilament testing of the lower extremities revealed sensation was absent from the feet up to the hips, bilaterally.  Vibration sense was absent to the bony landmarks of the lower extremities, up to the right and left pelvis, bilaterally.  Proprioception was absent to both lower extremities, bilaterally, as well.  Proprioception was intact to the right great toe.  Proprioception on the left was not performed secondary to a surgical bandage.  As to the upper extremities, his strength was 5/5 and equal.  There was some slight muscle atrophy noted in the hypothenar muscle groups of both of his hands, bilaterally.  He did have decreased sensation to monofilament sensation to the hands, bilaterally, and to all of the distal digits on the palmar and dorsal aspects.  There was also decreased vibratory sensation to the bony landmarks of the hands, bilaterally.  Sensation to vibration was intact at the elbows and monofilament was intact from the proximal forearms going up.

The examiner rendered a diagnosis of moderate to severe peripheral neuropathy of upper and lower extremities, bilaterally.  He indicated that the Veteran's peripheral neuropathy of his upper and lower extremities, bilaterally, would impair his ability for physical employment.  He noted that the Veteran s peripheral neuropathy of upper or lower extremities, bilaterally, would not impair his ability for sedentary employment, as evidenced by the Veteran's continued employment and ability to complete his required job duties. 

VA outpatient treatment records throughout 2012 and 2013 revealed complete loss of protected sensation throughout the lower extremities.  

In a July 2014 letter, the Veteran indicated that his treating physician maintained that she had faithfully recorded the continued increase of his neurological impairments, including increased pains and burning in my lower extremities, loss of sleep (I average only about 2-hours on a nightly basis), increased neuropathy in his upper extremities, with attendant onset of pains and patches on the arms and shoulders that could only be described as "itches that can't be scratched", increased impairment of balance (I tend to trip stumble into things and fall) and more.  

With regard to his feet, the orthotic shoes did not work and he continued to wear New Balance tennis shoes (which he had to buy himself) with orthotic inserts, with the approval of the podiatrists as the best possible solution.  He stated that even with this, he still experienced a higher than normal incidence of foot-related problems, including increased callousing, increased blistering and increased development of ulcers when the callouses broke down or the blisters opened.  He reported having experienced two severe infections of the feet that had to be dealt with by antibiotics.  He indicated that any conclusions that the condition of his feet were stable and under control were clearly wrong.  He stated that his medical records clearly defined a degenerative process which had reached the point of impairing his ability to continue working or leading any kind of a normal lifestyle.

VA treatment records associated with the record revealed continued loss of protected sensation for all sites, with a finding of no sensation below the waist at the time of a June 2014 outpatient visit.  

The Veteran was afforded an additional VA examination in February 2015.  At the time of the examination, the Veteran stated that he was having "every neuropathic pain imaginable....mild sunburn type of sensations to fiery, burning sensations, I get the whole gamut."  He indicated that his symptoms of pain were becoming much more frequent over the past few years, compared to 15-20 years ago when the symptoms were more on an occasional basis.  He stated that that 5-6 years ago, he believes he lost 1-2 hours of sleep due to neuropathic pains that would wake him up.  Now, he was lucky to get 1-2 hours per night due to the amount of time that the pain kept him up.  To him, this represented a significant increase in pain as well as its concomitant disabling effects since he was exhausted by the next morning.  He reported increased neuropathic activity and symptoms in the upper extremities (significantly on the left side) such as stabbing and burning pains as well as pulling and cramping sensations of the wrists and hands which were occurring, and this was not reported nor noted in the VA examination of 2007.  The Veteran indicated that before, he was able to do a lot of the fine manipulative work with his hands and arms that he used to do on the "technician's level", as he did 5-6 years ago.  He no longer did any of that work.  He was dropping more things from his hands compared to before because he could not properly feel things in his hands.  He also reported about a 50 percent decrement in sensory strength from the hands, fingers, forearms, and distal arms, compared to the face (a 30 percent decrement from previous reports) and about a 25 percent decrement of the sensation in the neck compared to the forehead and face.  This was corroborated on examination.  

Grip strength was graded as +4/5, bilaterally, whereas it was +5/5 on the last examination.  This was likely due to reduced sensory capacity in the hands since the examiner noted that the hands did not fully close (i.e. he thought they were fully closed).  In the lower extremities, the numbness in the legs and feet were unchanged and had already reached.  The Veteran stated that if he struck his foot very hard with something that it had to be extremely hard and forceful for him to feel the pain at the level of the deep skeletal tissues but that the muscle and skin were impervious to pain.

Physical examination revealed that the Veteran was right-hand dominant.  He had mild constant pain in all four extremities.  He had mild intermittent pain (dull) in all extremities but the right lower, where he had moderate pain.  The Veteran had moderate paraesthesia/dysthesia in the upper extremities and severe paresthesias/dysthesia in the lower extremities.  The Veteran had mild numbness in the right upper extremity, moderate numbness in the left upper extremity, and severe numbness in both lower extremities.  Strength in the upper extremities was 5/5 for elbow flexion, elbow extension, wrist flexion and wrist extension, and 4/5 for grip and pinch testing.  For the lower extremities, the Veteran had 4/5 strength for knee extension, ankle plantar flexion, and ankle dorsiflexion.  

The Veteran had muscle atrophy in all extremities, with generalized inverted champagne bottle distribution of atrophy of both lower extremities, and the interossei muscles of the upper extremities and thenar eminences, bilaterally, being at least 50 percent reduced.  Reflex testing revealed absent reflexes in the biceps, triceps, brachioradialis, knee, and ankle, bilaterally.  Sensory examination was decreased in the shoulder area, inner/outer forearm, hand/fingers, upper anterior thigh, and thigh/knee.  It was absent in the lower leg/ankle and foot/toes.  The Veteran moderate incomplete paralysis of the median nerve and had a moderately severe neuropathic gait which required a four prong cane.  

Nerve testing revealed moderate incomplete paralysis, bilaterally, for the median nerve, ulnar nerve, and musculocutaneous nerve.  The circumflex nerve revealed mild incomplete paralysis, bilaterally.  Normal neurological findings were reported for the upper radicular, middle radicular, and lower radicular groups.  

For the lower extremities, mild incomplete paralysis was present for the sciatic and external popliteal nerves.  The musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves were all normal.  The anterior crural (femoral) nerve had mild incomplete paralysis while the internal saphenous nerve had complete paralysis.  The external cutaneous nerve had moderate incomplete paralysis, while the ilio-inguinal nerve had mild incomplete paralysis.  

The Veteran was noted to use a wheelchair on a regular basis, a cane on a constant basis, and a walker on an occasional basis.  The wheelchair was used for convenience as well as safety in the house exclusively.  The cane was used exclusively out of the house for safety and equilibrium, and the walker was used exclusively at home for safety when transitioning or transferring his position to bed, toilet, or other assistive devices.

The examiner indicated that 1995 EMG testing results were consistent with a moderate to severe peripheral polyneuropathy affecting both the sensory and motor nerves for both the upper and lower extremities.  It was reported to be primarily a demyelinating process but there was evidence of early axonal damage.

The examiner indicated that the Veteran's pain in the upper extremities impacted his ability to work because it caused him to lose grip or to mess something up that he was trying to fix or approach.  He knocked things over due to sudden onset of flash pain symptoms as well as the inability to properly feel and manipulate them.  The lower extremities also affected his abilities to work due to sudden onset of pains.  Peripheral neuropathy had drastically curtailed distances to walk from 1/4 mile previously to 50-100 yards.  Pain became so intrusive that further ambulation was not possible.  He had to walk 100 yards between his office and lab which he used to be able to do several times daily but now one to two times per day was about his limit; otherwise, his hips and legs were "shot."  The examiner stated that in all, it would appear that the Veteran's ability to work at his job had been reduced in a moderately severe to severe capacity compared to a worker of similar cognitive aptitude and skill who did not possess CMT.  The Veteran was to be replaced in March at his job due to this decline, which the Veteran stated he simply could not handle any more, even though he wanted to work at least another several years, but due to increasing symptoms he felt he could not without being either a hazard to himself or others.  He was now and had been more watched by co-workers over the past several years due to safety concerns.  He could no longer wear certain safety equipment, which he used to be able, to inspect and work around thereby limiting his access and productivity when needed. 

The examiner indicated that there was a degree of progression of neuropathic symptoms and loss of motor function in the upper extremities which could now be considered moderate, which was more likely than not mild at the last rating examination.  There was a progression of neuropathy in the left lower extremity with regard to sensation which could be said to be significant, rendering him moderately severe to severely impaired in the lower extremities with respect to sensory and motor functions now, compared to his last rating examination.  The examiner indicated that the progression and severity of the lower extremities was  considered to be more extensive than the upper extremities.  The examiner further indicated that the natural course of this disease process was not expected to improve and that this implied that both upper and lower extremities would be expected to deteriorate as time went on until near 100 percent reduction in useful function occurred.  

At his August 2015 hearing, the Veteran indicated that his condition had been approximately the same throughout the course of the appeal.  He noted that had he been afforded a VA examination between 2011 and 2015, it would have shown how worse his condition had been throughout that period.  The Veteran also indicated that he had worked through March 2015.  The Veteran testified that the answers he gave to the 2015 examiner would have been exactly the same as they were in 2011 if he had been asked the same questions.  The Veteran's wife testified that the Veteran was having neurological problems prior to 2011.  

Left Upper Extremity

As it relates to the left upper extremity, after considering all the medical and lay evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that prior to the receipt of the Veteran's Janaury 2010 substantive appeal, the criteria for a moderate neurological impairment of the left upper extremity were met, warranting a 20 percent disability evaluation, and no more.  The September 2007 VA examination shows that the Veteran reported having only some numbing, tingling, and funny feelings into his arms.  That examination report demonstrated findings of no more than moderate left upper extremity neuropathy.  The weight of the evidence does not demonstrate that  the assignment of an evaluation in excess of 20 percent is warranted.  Moreover, the September 2007 letter from the Veteran's employer focused more on lower extremity difficulties.  In addition, the Veteran, in an August 2008 letter, indicated that while he had trouble with dexterity, he was able to grip objects.  Furthermore, while the Veteran reported having burning/itching type problems in his arms and shoulders, with a sunburn feeling over his left shoulder, he did not report any other type of neurological impairment in the left upper extremity.  Thus, an evaluation in excess of 20 percent for left upper extremity neurological impairment prior to January 13,  2010, is not warranted.  

After considering all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent evaluation, demonstrating severe incomplete paralysis, from Janaury 13, 2010 is warranted.  The Board notes that in his January 2010 substantive appeal, the Veteran reported that his upper extremity neurological impairment continued to deteriorate.  This is confirmed by VA treatment records showing only 1+ reflexes at the time of a January 2011 outpatient visit.  The Veteran also reported having increased neurological symptoms for his left upper extremity at the time of his June 2011 VA examination, which were confirmed by findings of muscle atrophy, decreased monofilament sensation to the hands, and decreased vibratory sensation to the hands.  Moreover, the examiner rendered a diagnosis of moderate to severe peripheral neuropathy of the upper extremities.  Given the foregoing, the criteria for severe incomplete paralysis for the left upper extremity have been more closely approximated from January 13, 2010.  

The criteria for a 60 percent evaluation, the next higher evaluation, have not been met at any time, as the Veteran has not been shown to have complete paralysis of the radial nerve with symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally; weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip; nor has the Veteran been shown to have griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread fingers (or reverse), cannot adduct thumb, or flexion of wrist weakened, which are the criteria contemplated for the next higher evaluation.  

He has also not been shown to have the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  Given the foregoing, a 60 percent evaluation is not warranted.  

Right Upper Extremity

As it relates to the right upper extremity, after considering all the medical and lay evidence, the Board finds that prior to the receipt of the Veteran's Janaury 2010 substantive appeal, the criteria for no more than moderate neurological impairment of the right upper extremity were met, warranting no more than a 30 percent disability evaluation.  This is confirmed by the results of the September 2007 VA examination, which shows that the Veteran reported having only some numbing, tingling, and funny feelings into his arms.  The examination report included findings of no more than moderate right upper extremity neuropathy.  Moreover, the September 2007 letter from the Veteran's employer focused more on lower extremity difficulties as opposed to any upper extremity neurological problems.  In addition, the Veteran in an August 2008 letter, indicated that while he had trouble with dexterity, he was able to grip objects.  Furthermore, while the Veteran reported having burning/itching type problems in his arms and shoulders, with a sunburn feeling over his shoulder, he did not report having any other type of neurological impairment in the right upper extremity.  Thus, an evaluation in excess of 30 percent for right upper extremity neurological impairment prior to January 13, 2010, is not warranted.  

After considering all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent evaluation, demonstrating severe incomplete paralysis, were met from Janaury 13, 2010.  The Board notes that in his January 2010 substantive appeal, the Veteran reported that his upper extremity neurological impairment continued to deteriorate.  This is confirmed by VA treatment records showing only 1+ reflexes at the time of a January 2011 outpatient visit.  The Veteran also reported having increased neurological symptoms for his right upper extremity at the time of his June 2011 VA examination, which were confirmed by findings of muscle atrophy, decreased monofilament sensation to the hands, and decreased vibratory sensation to the hands.  Moreover, the examiner rendered a diagnosis of moderate to severe peripheral neuropathy of the upper extremities.  Given the foregoing, the criteria for severe incomplete paralysis for the left upper extremity were more closely approximated from January 13, 2010.  

The criteria for a 70 percent evaluation, the next higher evaluation, have not been met at any time, as the Veteran has not been shown to have complete paralysis of the radial nerve with symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip; nor has the Veteran been shown to have griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread fingers (or reverse), cannot adduct thumb, or flexion of wrist weakened, which are the criteria contemplated for the next higher evaluation.  

He has also not been shown to have the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  Given the foregoing, a 60 percent evaluation is not warranted.  

Right and Left Lower Extremities

As to the right and left lower extremities, after considering all the evidence, lay and medical, the criteria for a 60 percent evaluation, and no more, have been met throughout the entire appeal period.  

At the time of his January 2007 VA examination, the Veteran reported having difficulty with prolonged standing and walking and had to use a cane to walk and had orthotics in his shoes.  He was also noted to be having difficulty at work due to endurance factors.  Moreover, physical examination of the feet revealed pronation, deformity, and prominent medial arch.  In addition, the Veteran's employer, in his September 2007 note, indicated that the Veteran's physical performance had significantly declined in the last several years, noting that the Veteran had to use a cane while walking/standing to maintain his balance and that he had difficulty walking 100 feet.  In addition, the Veteran, in his August 2008 letter, noted that he had told the physician that his symptoms were increasing, with more severe and frequent episodes of pain and discomfort in his legs and feet, and that over the period of a week he would lose the equivalent of three (3) night's sleep due to these increased symptoms.  Furthermore, the Veteran in his Janaury 2010 substantive appeal, indicated that his lower limbs were completely affected and that he could not walk without the aid of a walker.  Also, VA treatment records reveal complete loss of protective sensation in the lower extremities throughout 2011, with absent reflexes in the lower extremities at the time of a January 2011 outpatient visit.  The Veteran was also diagnosed as having moderate to severe peripheral neuropathy of upper and lower extremities, bilaterally, at the time of his June 2011 VA examination.  Given the above, the criteria for a 60 percent disability evaluation, demonstrating severe incomplete neurological impairment of the right and left lower extremities have been met since the Veteran's request for an increased evaluation.  

The criteria for an 80 percent evaluation, the next higher evaluation, have not been met at any time.  The Veteran has not been shown to have complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  VA treatment record, along with VA examinations performed throughout the appeal, including at the time of the most recent VA examination performed in February 2015, have not demonstrated the criteria necessary for an 80 percent disability evaluation.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected left and right upper and lower extremity neuropathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology.  In this regard, the Veteran's disability is manifested by symptoms of radiating pain, paresthesias, numbness, and weakness. 

In this case, the problems reported by the Veteran regarding the right and left upper and lower extremity neuropathy are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  In this regard, the evidence of record indicates the Veteran maintained full-time employment until March 2015.  He has been rated as 100 percent schedular disabled as of February 11, 2015. Thus, the issue of a TDIU is not for application in the present case.  


ORDER

A 20 percent disability evaluation from May 8, 2007 to January 13, 2010, and a 40 percent disability evaluation from January 13, 2010, but no higher, for left upper extremity neuropathy, is granted.  

An evaluation in excess of 30 percent for right upper extremity neuropathy prior to January 13, 2010, is denied. 

A 50 percent disability evaluation for right upper extremity neuropathy, but no higher, from January 13, 2010, is granted.  

A 60 percent disability rating, but no higher, for right lower extremity neuropathy from May 8, 2007, is granted. 

A 60 percent disability rating, but no higher, for left lower extremity neuropathy from May 8, 2007, is granted.


REMAND

As it relates to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only, the RO, in an April 2005 rating determination, denied entitlement to automobile and adaptive equipment or adaptive equipment only.  Thereafter, the Veteran filed a notice of disagreement with this denial in October 2005.  To date, a statement of the case has not been issued.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to automobile and adaptive equipment or adaptive equipment only, addressed in the April 2005 rating determination.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


